


 

EXHIBIT 10.16 


SUMMARY OF
COMPENSATION ARRANGEMENTS FOR NON-EMPLOYEE DIRECTORS


As of January 1, 2016, non-employee directors are entitled to receive
stock-based and cash compensation for their service on the Board of Directors as
follows:


Stock-based Compensation:
Each non-employee director will receive an annual grant of shares of our common
stock with a fair value of $40,000 effective immediately before the 2016 Annual
Meeting of Shareholders.


Cash Compensation:
Each non-employee director is entitled to receive an annual cash retainer of
$35,000, paid quarterly.


The Chair of the Audit Committee is entitled to receive an additional cash
retainer of $15,000, while each other member of the Audit Committee is entitled
to receive $4,000. The Chairs of each of the Nominating and Governance,
Compensation, and Strategic Planning Committees are entitled to receive an
additional cash retainer of $10,000, while all other committee members are
entitled to receive a payment of $2,000 for each committee position. Committee
compensation is paid quarterly.




